                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Michael Messiah,                                :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:19cv35
       vs.                                      :
                                                :   Judge Susan J. Dlott
Hamilton County Child Support Enforcement
Agency, et al.,                                 :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on July 17, 2019 (Doc. 20), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired July 31, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, defendants’ motions to dismiss (Docs. 8, 12) are GRANTED. Plaintiff’s

motion for a preliminary injunction (Doc. 4) is DENIED. This case is hereby TERMINATED

from the docket of this Court.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
